Citation Nr: 9901627	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-19 262	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a psychiatric 
disorder (personality change due to brain injury), currently 
evaluated as 70 percent disabling.

2.  Entitlement to an effective date earlier than October 28, 
1993, for the award of an increased rating to 70 percent for 
the psychiatric disorder.

3.  Entitlement to an effective date earlier than October 28, 
1993, for the award of a total disability rating on the basis 
of individual unemployability due to service-connected 
disability.

4.  Entitlement to an effective date earlier than October 
28, 1993, for the award of Dependents Educational 
Assistance under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The appellant served on active duty from May 1958 to 
September 1962.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions issued by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the appellant has requested 
consideration of additional claims that have not been 
considered by the RO to date.  Specifically, the Board refers 
to the appellants statement dated January 5, 1994, and his 
representatives letter dated December 22, 1994, of record.  
The RO is advised to take these matters under consideration 
and take whatever action is deemed appropriate pursuant to 
established procedures regarding claims development and 
adjudication.


REMAND

The procedural history of this case discloses that the issues 
listed on the title page of this remand have been appealed by 
the appellant.  However, for the reasons cited below, 
additional development is in order.

This case is on appeal from a March 1994 rating decision that 
denied an increased rating above 50 percent for the 
appellants psychiatric disorder and a total rating on the 
basis of individual unemployability.  In response, the 
appellant filed a Statement in Support of Claim, VA Form 
21-4138, (hereinafter Form 4138) in April 1994, at which time 
he requested reconsideration of the decision based on 
additional medical records.  The RO considered additional 
evidence in the form of Social Security Administration 
records in a rating decision dated in November 1994, however, 
the RO confirmed and continued the prior denial of these 
claims.  The RO construed his Form 4138 filed in December 
1994 as the notice of disagreement with respect to this 
rating decision.  Following issuance of a statement of the 
case in May 1995, the appellant filed a substantive appeal, 
VA Form 9, perfecting the issues of an increased rating for 
the psychiatric disorder and for the total rating based on 
individual unemployability.

Thereafter, additional evidence was obtained pursuant to the 
Boards remand of October 1996, and in a rating decision 
dated in January 1997, the RO granted an increased rating (to 
70 percent) for the psychiatric disorder.  The RO also 
granted a total rating based on individual unemployability 
and entitlement to Chapter 35 benefits.  All of these grants 
were made effective from October 28, 1993.  The appellant 
filed another Form 9 in August 1996, perfecting the earlier 
effective date issues listed on the title page of this 
remand.  The Board considers moot the issue of a total rating 
based on individual unemployability in light of the ROs 
grant of this claim by the aforementioned January 1997 rating 
decision.  However, the RO was incorrect when it noted that 
the award of the 70 percent rating for the psychiatric 
disorder constituted a complete grant of the benefits 
sought.  Well-established legal precedent holds that absent 
a formal withdrawal of an increased rating claim, such as is 
the case here, the issue of an increased rating remains in 
appellate status if less than the maximum available benefits 
are awarded, in this case, a 100 percent schedular rating for 
the appellants psychiatric disorder under Diagnostic Code 
9327.  See AB v. Brown, 6 Vet. App. 35 (1993).

Thus, even though the appellant is now rated 100 percent 
disabled on account of individual unemployability, he may 
still be entitled to a schedular rating of 100 percent for 
the psychiatric disorder.  Such an award if granted does not 
impact the amount of compensation he would receive each 
month, but other kinds of benefits, e.g., evidentiary 
standards pertaining to rating reductions differ depending on 
the type of the rating, see 38 C.F.R. § 3.343 (1998), are 
available and therefore, must be fully adjudicated.

In light of the above, and, in order to accord due process, 
and avoid any prejudice to the appellant, the Board must 
remand this case to the agency of original jurisdiction.  
While the appeal of the increased rating claim was pending, 
the applicable rating criteria for mental disorders, 38 
C.F.R. § 4.125 et seq. were amended in November 1996.  Under 
these new rating criteria, VA no longer relies on a 
subjective determination of the degree of impairment.  The 
descriptive phrases of the overall severity of psychiatric 
disabilities (mild, moderate, considerable, severe, etc.) 
previously set forth under the pertinent diagnostic codes 
have been deleted.  Under the amended rating criteria, more 
objective factors such as the severity of the effects of 
psychiatric symptoms as described by the examining physician, 
see 38 C.F.R. § 4.126(a), are determinative of the disability 
rating to be assigned.  The United States Court of Veterans 
Appeals (the Court) has held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal has been concluded, the 
version of the law or regulation that is most favorable to 
the claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

The Board observes that in a similar case, the Secretary 
conceded that in light of the amendments to the rating 
schedule pertaining to mental disorders, increased rating 
claims should be adjudicated under the version of the 
regulations most favorable to the claimant, and the Court 
agreed that a remand was appropriate.  See Dudnick v. Brown, 
10 Vet. App. 79 (1997) (per curiam).  VAs General Counsel 
provided additional guidance concerning the Courts holding 
in Dudnick in March 1997.  Although the General Counsel held 
that questions regarding whether the amendments to the rating 
schedule for mental disorders were more beneficial to 
claimants than the previously-existing provisions would be 
resolved in individual cases, the Board was required to 
consider the following:

Where a regulation is amended during the 
pendency of an appeal [], the Board must 
first determine whether the amended 
regulation is more favorable to the 
claimant than the prior regulation, and, 
if it is, the Board must apply the more 
favorable provision.  Under VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92) and Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993), 
the Board may consider regulations not 
considered by the agency of original 
jurisdiction if the claimant will not be 
prejudiced by the Boards action in 
applying those regulations in the first 
instance.  With respect to claims pending 
on November 7, 1996, which involve 
ratings for mental disorders, the Board 
may determine whether the amended 
regulations, which became effective on 
that date, are more favorable to the 
claimant and may apply the more favorable 
regulation, unless the claimant will be 
prejudiced by the Boards actions in 
addressing those questions in the first 
instance.  The Board is free to adopt a 
rule requiring notice to a claimant when 
a pertinent change in a statute or 
regulation occurs prior to a final Board 
decision on a claim and permitting the 
claimant to waive the opportunity for a 
remand to the agency of original 
jurisdiction for initial consideration of 
the new statute or regulation.

See VAOPGCPREC 11-97, pg. 5-6; 62 Fed. Reg. 37953 (1997).

In this particular case, review of the evidence discloses 
that the appellant was last examined by VA for compensation 
purposes in December 1996.  He was diagnosed with a 
personality disorder due to brain injury and a depression 
disorder, not otherwise specified.  For these conditions, he 
was given a Global Assessment of Functioning (GAF) score of 
45, noted on the report to be representative of serious 
impairment in several areas: work, family relations, mood.  
As noted above, on the basis of this examination, the 
appellants disability compensation rating for his 
psychiatric disorder was increased from 50 to 70 percent 
disabling by rating decision in January 1997.

In light of the amendments to the rating schedule for mental 
disorders, and in view of the fact that the aforementioned VA 
examination did not have benefit of a social and industrial 
survey to corroborate the examiners findings/opinions 
regarding functional impairment, the Board concludes that a 
new VA examination should be conducted to ensure compliance 
with the law, applicable VA regulations and relevant 
precedent decisions of the Court.  See e.g. Massey v. Brown, 
7 Vet. App. 204 (1994).  This new examination is to be 
conducted following completion of a social and industrial 
survey.

As additional development is required for these reasons, the 
Board need not address at this time whether the new amendments 
to the rating schedule are more favorable to the appellant 
pursuant to the General Counsels holding in VAOPGCPREC 11-97.  
Accordingly, this question is referred to the RO for 
consideration in connection with the readjudication of the 
claim.  However, it must be emphasized that even though the RO 
awarded an increased rating under the new criteria in January 
1997, the appellant may nevertheless be entitled to a higher 
disability rating under the old criteria as this case was 
pending at the time the amendments to the Rating Schedule 
became effective.  Thus, in the absence of intervening 
instructions from higher authority, to include the Court, the 
RO must specifically adjudicate the claim under both criteria, 
determine which criteria is more favorable to the appellant 
and apply such criteria.  See e.g. Johnson v. Brown, 7 Vet. 
App. 95(1994) (in a case involving the old version of the 
Rating Schedule, the Court held that any one of the criteria 
for a 100 percent rating could support a separate and 
independent basis for an award of a total disability rating).  
The old schedular criteria included . . . demonstrable 
inability to obtain or retain employment.

Additionally, the Board finds that consideration of an 
extraschedular evaluation for his psychiatric disorder 
pursuant to 38 C.F.R. § 3.321(b)(1) (1998) is reasonably 
raised by the record.  Consequently, the Board will request 
the RO to consider the application of that section pursuant 
to this remand.  See VAOPGCPREC 6-96; 61 Fed.Reg. 66749 
(1996) (remand, rather than referral, is proper disposition 
for extraschedular claims inferred or reasonably raised by 
the evidence of record).

One further point on this issue should be noted.  Pursuant to 
the instructions of the Boards October 1996 remand, the RO 
was to obtain a social and industrial survey in connection 
with the readjudication of appellants claims.  A field 
examination request dated October 30, 1996, indicated that the 
ROs Adjudication Officer notified the Field Section that such 
a survey was to be completed.  However, by all accounts of 
record, a survey was not done.  The Board is responsible for 
entering the final decision on behalf of the Secretary in 
claims for entitlement to veterans benefits, see 38 U.S.C.A. 
§ 7104(a), and as such, remand instructions to the RO in an 
appealed case are neither optional nor discretionary.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (the Court vacated 
and remanded a Boards decision because it failed to ensure 
that the regional office achieved full compliance with 
specific instructions contained in a Board remand regarding 
scheduling of VA compensation examinations).  On remand, the 
RO should ensure that such a survey is completed prior to re-
certifying an issue or issues to the Board.

The earlier effective date issues that have been certified to 
the Board, as listed on the title page, require additional 
development as well.  Two questions regarding the applicable 
effective date for a claim for increased rating were recently 
addressed by the VAs General Counsel in a precedent opinion 
issued in September 1998.  See VAOPGCPREC 12-98, 63 Fed. Reg. 
56704 (1998).  The first question concerned the appropriate 
effective date for an award of increased disability 
compensation pursuant to 38 C.F.R. § 3.400(o)(2) where a 
veteran filed a claim for an increased rating alleging an 
increase in disability within the one year prior to VAs 
receipt of the claim and a subsequent VA examination 
substantiates the increase in disability.  In this situation, 
the General Counsel held that when a veteran submits a claim 
alleging an increase in disability within the one year prior 
to receipt of the claim and medical evidence substantiates the 
increased disability, the effective date of an award of 
increased disability compensation must be determined based 
upon the facts of the particular case.  VAOPGCPREC 12-98 at 
para. 5.  With respect to this holding, the General Counsel 
noted that the plain language of the statutory provision and 
implementing regulation indicates that the effective date for 
increased disability compensation is the date on which the 
evidence establishes that a veterans disability increased, if 
the claim is received within one year from such date.  Id. at 
para. 2 (emphasis added).  Thus, the General Counsel stated 
that the effective date of an increased rating would be the 
date of claim only if the claim was not received within the 
year following the increase in disability.  Id. at para. 2 
(emphasis added).

The second question considered by the General Counsel in 
VAOPGCPREC 12-98 involved the application of section 
3.400(q)(1)(i) of title 38, Code of Federal Regulations, 
which states that, when new and material evidence, other than 
service department records, is received within the appeal 
period or prior to an appellate decision, the effective 
date will be as though the former decision had not been 
rendered.  Id. at para. 6.  Regarding this question, the 
General Counsel held (1) if a rating agency or other agency 
of original jurisdiction issues a decision denying a claim 
for increased rating, new and material evidence would be 
required to reopen such a decision within the one-year appeal 
period, and section 3.400(q)(1)(i) would govern the 
determination of the effective date for the increased rating, 
and if so (2) the plain language of 38 C.F.R. 
§ 3.400(q)(1)(i) supports the conclusion that the effective 
date for an increased rating based upon new and material 
evidence submitted during the appeal period or prior to an 
appellate decision is the date of claim or the date on which 
the evidence shows entitlement, whichever is later.  Id. at 
paras. 9 & 12.  Thus, if section 3.400(q)(1)(i) is for 
application in the case, the former decision regarding the 
claim for increased rating is a nullity, and the claim must 
be regarded as an original claim.  Id.  The statutory 
provision and regulations governing the effective date of an 
original claim for increased rating, 38 U.S.C. § 5110(a) and 
38 C.F.R. § 3.400, must be applied.  Id.

In this case, the RO construed appellants Form 4138 received 
on October 28, 1993, as his claim seeking an increased 
disability rating for his psychiatric disorder.  However, the 
Board observes that this form indicated that the appellant 
was referencing the ROs letter of June 2, 1993, which 
notified him of their May 1993 rating decision denying an 
increased rating for his psychiatric disorder.  That rating 
decision was issued in response to a claim filed by the 
appellant on February 16, 1993, in the form of another Form 
4138.  As such, the RO on remand should consider whether his 
Form 4138 filed on October 28, 1993, was a timely filed 
notice of disagreement in response to the May 1993 rating 
decision.  In so doing, the RO should readjudicate the 
earlier effective date claims pursuant to the guidance of the 
General Counsels precedent opinion 12-98, detailed above.

Thus, the Board is obliged to remand the earlier effective 
date issues to the RO for readjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of need to submit evidence or argument on that question and 
an opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby).  In view of these 
matters, the Board believes that the appellant would be 
prejudiced by an essentially bifurcated claims adjudication 
of the issues now in appellate status.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The appellant should be requested to 
identify all sources of recent treatment 
received for his service-connected 
psychiatric disorder, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

Also, if there are additional folders 
pertaining to vocational rehabilitation 
and/or educational assistance benefits 
awarded to the appellant, these folders 
should be associated with the claims 
folder and reviewed by the RO in 
connection with the readjudication of the 
appealed claims.  Should the case require 
recertification to the Board, the RO 
should ensure that these folders are 
submitted along with the appellants 
three-volumes claims folder

2.  A social and industrial survey should 
be conducted by VA.  Family members, 
former coworkers and supervisors, members 
of the community and the appellant should 
be interviewed.  The individual 
conducting the survey should express an 
opinion with complete rationale as to the 
impact of the personality change due to 
brain injury on the appellants ability 
to secure or follow a substantially 
gainful occupation.

3.  After completion of the social and 
industrial survey, the RO should schedule 
the appellant for a comprehensive VA 
psychiatric examination.  The appellants 
claims folder and a copy of this remand 
must be furnished to the examiner and 
thoroughly reviewed in connection with 
the examination.  All appropriate 
diagnostic testing deemed necessary to 
render clinically-supported diagnoses and 
assessments of functioning/employability 
should be administered.  In this regard, 
the appellants personality change due 
to brain injury should be evaluated for 
the specific purpose of assessing the 
relative degree of industrial impairment, 
in light of his recorded medical and 
vocational history.  Further, the 
examiner is requested to provide a GAF 
score consistent with the criteria in the 
DSM-IV.  Also, an opinion addressing the 
relative degree of industrial impairment 
resulting from this mental disorder is 
requested.  Specifically, the examiner 
should describe what types of employment 
activities would be limited due solely to 
the appellants service-connected 
personality disorder due to brain injury, 
bearing in mind the findings of the 
social/industrial assessment and his 
entire social-medical history, 
particularly, any degree of industrial 
impairment caused by any nonservice-
connected disorders.  The report of the 
examination and the social/industrial 
assessment should be thereafter 
associated with the claims folder.

The appellant should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination/social 
assessment reports to ensure that they 
are in compliance with the directives of 
this REMAND.

The RO should specifically review these 
reports to determine if they meet the 
requirements specified above.  If a 
report is deficient in any manner or 
fails to include adequate responses to 
the specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1998).  Remand instructions 
of the Board are neither optional nor 
discretionary.  Full compliance with such 
instructions is mandated by law.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Following completion of the above, 
readjudicate the disability rating 
assigned to the appellants service-
connected psychiatric disorder, 
personality change due to brain 
injury, pursuant to the version of the 
rating criteria which the rating board 
finds is more favorable to the appellant, 
or, if neither is more favorable, under 
the above-cited revised rating criteria, 
giving full consideration to all 
potentially applicable regulations and 
diagnostic codes and all of the evidence 
of record including evidence obtained 
pursuant to the directives of this 
REMAND.  Further, consideration of an 
extraschedular evaluation for this claim 
under 38 C.F.R. § 3.321(b)(1) should be 
addressed on readjudication as well.

With regard to the earlier effective date 
claims, the RO should readjudicate these 
claims with consideration of all the 
evidence of record and pursuant to the 
guidance set forth by the Board in this 
REMAND and by the General Counsel in 
VAOPGCPREC 12-98, as detailed above.

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but he may furnish additional evidence and argument to the RO 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
